Case 1:20-cv-01403-APM . Document 27 Filed 09/14/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
DEVIN G. NUNES
Plaintiff,

Case No. 1:20-cv-01403-APM

 

WP COMPANY, LLC
- d/b/a The Washington Post

Defendant,

i i a ea cal

 

MOTION FOR PRO HAC VICE ADMISSION
_  OFSTEVEN S. BISS, ESQUIRE

Plaintiff, Devin G. Nunes (“Plaintiff”), by counsel, pursuant to Local Civil Rule
(LCvR) 83.2(d) of the United States District Court for the District of Columbia,
respectfully moves the Court to admit Steven S. Biss, Esquire, pro hac vice to practice
before the Court in this case.

This motion is signed by sponsoring attorney, Richard S. Basile, who is a member
of the Bar of this Court, and is accompanies by the required filing fee.

A proposed Order is attached as Exhibit “A”.

WHEREFORE, for the reasons stated above, Plaintiff respectfully moves the |

Court to grant his motion,

DATED: September 14, 2020

 
Case 1:20-cv-01403-APM Document 27 Filed 09/14/20 Page 2 of 5

DEVIN G. NUNES

By:

/sf Richard S. Basile
Richard S. Basile

(D.C. Bar No. 374069}

6305 Ivy Lane, Suite 416
Greenbelt, MD 20770
Telephone: 301-441-4900
Facsimile: 301-441-2404

Email: rearsb@gmail.com
Counsel for the Plaintiff

Steven S. Biss (VSB # 32972)

' 300 West Main Street, Suite 102

Charlottesville, Virginia 22903

“Telephone: (804) 501-8272

Facsimile: (202) 318-4098
Email: stevenbiss@earthlink net

Counsel for the Plaintiff
(Motion for Admission Pro Hac Vice
to be filed)

 
Case 1:20-cv-01403-APM Document 27 Filed 09/14/20 Page 3of5

CERTIFICATE OF SERVICE

I hereby certify that on September 14, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendant and all interested parties receiving notices via

CM/ECF,

By:

/s/ Richard S. Basile
Richard S. Basile

(D.C. Bar No. 374069)
6305 Ivy Lane, Suite 416
Greenbelt, MD 20770
Telephone: 301-441-4900

Counsel for the Plaintiff

Steven S. Biss (VSB # 32972)

300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098

Email: stevenbiss@earthlink.net

Counsel for the Plaintiff
(Motion for Admission Pro Hac Vice
to be filed)

 
Case 1:20-cv-01403-APM Document 27 Filed 09/14/20 Page 4 of 5

DECLARATION OF STEVEN S. BISS
Pursuant to LevR 83.2(d) and Title 28 U.S.C. § 1746, I, Steven S. Biss, Esquire,
declare under penalty of perjury as follows: |
1. My name is Steven Scott Biss.
2. My office address and telephone number is:
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
(804) 501-8272
3. I am admitted to the Bar of the Commonwealth of Virginia. I am a
member in good standing of the following Courts: the Virginia Supreme Court, the
United States District Court for the Eastern District of Virginia, the United States District
Court for the Western District of Virginia, the United States Bankruptcy Court for the
Eastern District of Virginia, the United States Bankruptcy Court for the Western District
of Virginia, and the United States Court of Appeals for the Fourth Circuit. A Certificate
of Good Standing issued by the United States District Court for the Eastern District of
Virginia 1s attached. |
4, I have been disciplined by the Virginia State Bar. An explanation of the
circumstances and details is attached,
5. . Thave not been admitted pro-hac vice in the United States District Court
for the District of Columbia within the last two years. On March 27, 2019, I was

admitted pro hac vice in the United States Bankruptcy Court for the District of Columbia

in the matter of In re Radack, Case 18-00634-SMT.

 
Case 1:20-cv-01403-APM Document 27 Filed 09/14/20 Page 5 of 5

6. I do not engage in the practice of law from an office located in the District
of Columbia. I am not member of the District of Columbia Bar and I do not have an
application for membership pending.

7. I seek admission pro hac vice to appear before this Honorable Court in the
above styled case on behalf of Plaintiff, Devin G. Nunes.

8. I wish to appear and participate in this case in association with attorney
Richard S. Basile, Esquire, who is a member of the Bar of this Honorable Court.

In accordance with 28 U.S.C, § 1746, I declare, certify, verify, and state under
penalty of perjury that the foregoing is true and correct. |

Executed in Charlottesville, Virginia, on September 14, 2020.

/s/ Steven §. Biss

STEVEN S. BISS, ESQUIRE
Virginia State Bar No. 32972
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098

Email: stevenbiss@earthlink.net

 
